Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 2/24/2021.  Claims 1-4, 7 are pending.  Applicant’s arguments have been fully considered.  Claims 1-4, 7 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 2008/0114505) in view of Haug (US 2017/0309973) and Lloyd (US 2018/0208305).
Regarding claim 1, Ishiba discloses a method of operating any malfunctioning device on a VTOL [0052], and automatically performs one or more safety actions related to the electric vehicle vertical takeoff and landing (VTOL) aircraft [0052], one or more safety actions comprises preventing the electric vehicle vertical takeoff and landing (VTOL) aircraft from performing at least one of a take-off or flight maneuvers [0052].  
Regarding claim 4, the one or more safety actions comprises sending, using the battery monitoring system, a graphical indication to a user interface notification that the battery is degraded beyond an acceptable limit [0040].
Regarding claim 7, wherein the graphical indication is to alert a pilot perform an emergency landing to a user interface of the electric vertical takeoff and landing (VTOL) aircraft [0040, 0052].
Regarding claim 1, Ishiba discloses a battery as a power source [0037], but does not disclose the method comprising:
monitoring, for one or more monitored cells of a plurality of cells in the battery, an amount of mechanical deformation, the monitoring of the one or more monitored cells of the plurality of cells in the battery being performed using a measuring device:
determining, by a battery monitoring system, a number of cells of the one or more monitored cells for which the amount of mechanical deformation exceeds a deformation threshold;
determining, using the battery monitoring system, that the determined number of cells exceeds a threshold number of cells with an-the amount of mechanical deformation exceeding the deformation threshold; and
responsive to the battery monitoring system determining that the determined number of cells exceeds the threshold number of cells 
Haug teaches a method of determining the aging of a battery cell.  Depending on the state of charge and aging state of the battery cells 2, the result is a length expansion of the galvanic element 3 in the positive or negative x-axis direction. The length expansion may arise both as a result of the formation of gas and as a result of an increase in the electrode thickness of the battery cells 2. A clearance 6 is respectively formed on both sides of the outer battery cells 2 in each case and between the wall 8 of the housing 4 surrounding the galvanic elements 3 on both sides of the cell group or cell stack formed by the battery cells 2, the clearances 6 being used to enable the length expansion, which changes with respect to different states of charge, or the length expansion, caused by aging of the battery cells 2, of the galvanic elements 3 inside the housing 4 of the battery module 100 [0046].  
If the cell stack expands, the spring element 10 is flattened, that is to say the strain gage which is adhesively bonded to the spring element 10 on the side of the cell stack is released, that is to say contracts. This change is then read. That is to say, the spring element 10 converts the change in distance which is measured as the change in the electrical resistance of the force sensor 9, here of the strain gage in particular. In this respect, the measurement of the length changes of the apparatus 1 illustrated in FIG. 1 is effected indirectly by converting the change in distance caused by the spring element 10 during the length expansion of the battery cell 2. The spring element 10 may also be additionally equipped with a sensor 5, for example in the right-hand clearance 6. In the case of low-friction mounting of the cell stack in the housing, one sensor may suffice on account of the action=reaction, contrary to the illustration in FIG. 1, but two sensors 5 are advantageous in the case of strong friction. In this respect, if only one sensor is assumed, contrary to the illustration in FIG. 1, only the configuration of the left-hand pressure plate illustrated in FIG. 1 is conceivable, with the result that the cell stack can expand only to the left [0046].   It is noted that each of Haug’s battery cells is associated with its own sensor.
Warning or error messages can also be activated if particular aging values (=expansion values) are reached. This enables preventive service measures or else an estimation of the remaining service life of the battery [0025].
Replacement of the battery cell or of the battery module can also be arranged via the battery management system [0047].  
Regarding claim 2, the measuring device comprises at least one of laser crossbeam detector, an impinging beam, a load cell, an interferometer, a linear variable differential transformer, and a camera [0014].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the deformation of the cells as a measure of malfunction in the battery of Ishiba, as taught by Kaug, for the benefit of measuring any anomaly of the battery pack to predict the service life of the battery.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine to replace the battery cells or the battery module of Ishiba, based on the expansion of each battery cell, or based on a number of cells with particular expansion values when determining to replace an entire battery module of Ishiba, as taught by Haug, for the benefit of replacing malfunctioning cells or modules.

Regarding claim 1, Ishiba discloses the electric vehicle is an electric vertical takeoff and landing (VTOL) aircraft, but does not disclose preventing the electric VTOL aircraft from performing at least one of a take-off flight maneuver.  Hagaman teaches an aircraft that prevents takeoff if the battery power is insufficient to perform a scheduled flight and/or is below a predetermined threshold [0029].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to prevent a takeoff of the VTOL of Ishiba, as taught by Lloyd, should it be judged that the battery deformation be insufficient to power a flight.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 2008/0114505) in view of Kaug (US 2017/0309973), as applied to claim 1, further in view of Partin (US 2007/0298314).
Regarding claim 3, Ishiba does not disclose each cell of the plurality of cells comprises a current interrupt device.  Partin teaches a batter with a current interrupt device.  A current flow is interrupted when a pressure inside the battery exceeds a predetermined value [0041].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a current interrupt device in the batteries of Ishiba modified by Kaug, as taught by Partin, for the benefit of protecting the batteries safe from explosion.

Response to Arguments
The prior art arguments dated 10/25/2021 are addressed below:
Haug teaches: The spring element 10 may also be additionally equipped with a sensor 5, for example in the right-hand clearance 6. In the case of low-friction mounting of the cell stack in the housing, one sensor may suffice on account of the action=reaction, contrary to the illustration in FIG. 1, but two sensors 5 are advantageous in the case of strong friction. In this respect, if only one sensor is assumed, contrary to the illustration in FIG. 1, only the configuration of the left-hand pressure plate illustrated in FIG. 1 is conceivable, with the result that the cell stack can expand only to the left [0046].   It is noted that each of Haug’s battery cells is associated with its own sensor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine to replace the battery cells or the battery module of Ishiba, based on the expansion of each battery cell, or based on a number of cells with particular expansion values when determining to replace an entire battery module of Ishiba, as taught by Haug, for the benefit of replacing malfunctioning cells or modules.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724